Attachment to Notice of Allowability – Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments and Response filed February 11, 2022, in which claim 2 was amended.  Claims 1-2, 4-9, 15, 17, 22-23, 26-27, 31-33, and 38-40 are now allowed.  In accordance with 37 CFR 1.126, the allowed claims will be renumbered as claims 1-20 in the issued patent.
















The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to claim 2, adding the limitation “from about 2 ng to 85 ng of DNA”, was sufficient to overcome the rejection under 35 USC 112(a) set forth in the prior Office action.  
Regarding the rejections under 35 USC 103, applicant’s arguments at pages 10-11 of the Response of February 11, 2022 were found persuasive.  Specifically, each of the independent claims requires constructing an unamplified DNA library “wherein the library is constructed using from about 2 ng to about 85 ng of DNA” (followed by sequencing “the library”, i.e., the unamplified library); this language excludes the use of carrier DNA as taught by Raley (as argued at page 10 of the Response).  Additionally, upon further consideration the examiner concurs with applicant’s argument at page 11 that “one of ordinary skill in the art would not have turned to the disclosure of Raley to modify the methods of Heitzer and Kozarewa”, for the reasons specified by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634